06/09/2021


Amy Eddy, District Judge
Department No. 1                                                                    Case Number: AC 17-0694


Flathead County Justice Center
920 South Main Street, Suite 310
Kalispell, Montana 59901
(406) 758-5906


          IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA

IN RE ASBESTOS LITIGATION,                              Cause No. AC 17-0694

              Consolidated Cases.
                                                        ORDER VACATING



       The hearing set for Monday, June 14, 2021, at 1:30 p.m. is hereby VACATED.

       DATED AND ELECTRONICALLY SIGNED AS NOTED BELOW.
	  




                                             1